Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 7/9/20. Claims 1-3, 8-10, 13-17, 22, 36-40, 43-44, 59-70, 73, 88, 92, 96, 100-106, 112, and 131 are pending and under examination.

Notice
Applicant is advised that should claim 15 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the claims are verbatim duplicates.
Applicant is advised that should claim 1 be found allowable, claim 62 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, there is no special definition of a “kit” and the body of the claim describes a complete invention. The language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations and so covers the same thing. This same rationale applies to claim 69 should claim 39 be found allowable and to claim 70 should claim 40 be found allowable.

Claim Objections
Claim 59 is objected to because of the following informalities:  Due to codon degeneracy, there is generally no single nucleic acid sequence which encodes a given amino acid sequence. While the meaning is clear, “the nucleic acid sequence” should be “a nucleic acid sequence” as “the” does not have proper antecedent basis in this context.  Appropriate correction is required.

Claims 1-3 and 10 are objected to because of the following informalities: Claim 1 recites “an amino acid sequence that is identical to SEQ ID NO: 3 or SEQ ID NO: 23”; however, these two sequences are themselves identical: DYYMH. Thus, part (i) of claim 1 has a list comprising two elements (SEQ ID NO: 3 or SEQ ID NO: 23) where these two elements are redundant. Moreover, the fact that these two elements are identical is not immediately apparent from the claim, which does not recite the actual sequence. The same rationale applies to other sequences which are identical yet identified by multiple SEQ ID NOs, such as 5 and 25, 13 and 33, or 14 and 34.
Appropriate correction is required. It is suggested that one of the redundant sequence identifiers be removed. Alternately, phrasing such as “identical to DYYMH (SEQ ID NO: 3 or SEQ ID NO: 23)” would make it clear that multiple identifiers are being used to identify the same sequence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43 and 44 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 43 and 44 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
CD166 is a human protein (specification paragraph 243). Claims 43 and 44 encompass a composition comprising an antibody bound to this human protein. There is no special definition for a “composition” and so reasonably encompasses a composition directed to the antibody bound to the human protein while said protein is still inside said human, i.e., encompasses a human organism.
Therefore, claims 43 and 44 are not patent eligible.

Claim 112 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.
Applicant claims a method of treating any unspecified disease, including treating those at risk for such diseases, by administering some unspecified therapeutic antibody. This treatment method is claimed in combination with detecting whether CD166 is present or absent before and after the treatment. Nothing is actually done with this information, the gathered CD166 data is not used to inform any decisions (contrast this with instant claim 131, which integrates the gathered data for a purpose via the preamble), and there is no evidence before the Office that would suggest that measuring the presence of CD166 before and after treatment of any disease or any subject at risk of such a disease has a well-established utility. A person of ordinary skill in the art would not immediately appreciate why performing these steps before and after administering any and all therapeutic antibodies would be of any benefit particularly as this information gathered prior to the administration is not used to inform the treatment options and the method ends with gathering the data a second time, where that second round of data gathering is wholly unused.
Absent a well-established utility, a claim may have a specific and substantial utility. This excludes “throw away” utilities, such as the instantly claimed method of detecting the presence or absence of CD166 for the sake of doing so. To have a substantial utility, an application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date” (MPEP §2107.01(I)(B)). Specifically enumerated in the MPEP as not being a substantial utility is “a method of treating an unspecified disease or condition”. The instant claim is directed to treating such an unspecified disease, encompassing treating any and all possible disease, as well as treating those with 
Therefore, claim 112 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 59 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The host cell comprising a nucleic acid sequence encoding both the light chain and heavy chain variable domains of claim 2 is acceptable, as the claim requires all the limitations of the claims from which it depends (both the heavy and light chains previously claimed). However, the claim recites “and/or”, encompassing a cell which lacks a nucleic acid encoding the heavy chain and so does not contain the limitations of claim 1 from which claim 59 depends, as well as encompassing a cell which lacks a nucleic acid encoding the light chain and so does not contain the limitations of claim 2 from which claim 59 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The only difference between the antibody of claim 1 and the kit of claim 62 is in the preamble itself. However, there is no special definition of a “kit” and the body of the claim describes a complete invention. The language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is insufficient to provide a further limitation within the meaning of §112(d). See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-10, 13-17, 22, 36-40, 43-44, 59-70, 73, 88, 92, 96, 100-106, 112, and 131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
mutatis mutandis for the light chain. Claim 2 combines the partial structure of the two, being drawn to an antibody requiring three heavy chain CDRs and three light chain CDRs with a certain amount of structural identity to a combination of reference sequences.
The written description requirement analysis set forth in MPEP §2163 states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, which are antibodies that bind CD166; see e.g., claim 15. Thus, the claims in light of the specification must convey to the skilled artisan that Applicant was in possession of antibodies as broadly claimed which represent the invention.
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (CD166) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).

See also Koenig (form 892), which provides a large mutation analysis study where every amino acid in both variable regions are substituted with every other amino acid. Looking at figure 1 of Koenig, the bottom half of each section (labeled VEGF) relates to the ability of the mutant to bind the original target, with blue meaning a reduced affinity and black meaning a complete loss of binding ability. In VH-CDR2, for example, mutating any given residue to cysteine, which is encompassed by the instant claims, resulted in reduced binding at 12 residues and a complete loss of binding at 5 residues. That is, at 100% of the positions, mutation to cysteine reduced or ablated the antibody’s ability to bind the target. Looking at a specific position, in 100% of the mutations of residue 55, binding was reduced (15/19) or eliminated (4/19). While residues 56-65 appear more tolerant of change, residues 50-55 are generally intolerant of change.
It is appreciated that Koenig is studying one specific antibody and there is no evidence that the instant antibodies would react in the same way. However, this is part of the problem. It is entirely unclear from the specification which residues of Applicant’s CDRs are tolerant or intolerant to change and, if tolerant, to which specific amino acids those positions might be mutated. The fact that some residues tolerate mutation does not convey to the skilled artisan that Applicant knew which of the claimed residues were tolerant of such, i.e., does not convey that Applicant was in possession of those sequences which are mutated yet still represent the “invention”, e.g., preserve the disclosed/claimed functions. In other words, the specification fails to convey possession of an invention commensurate in scope with what is now claimed and therefore fails to meet the written description requirement. Looking at Koenig figure 2A, ~200 mutations in the CDR region of the VH chain completely abrogates any binding. While 2B appears to indicate that the CDRs of VL are more tolerant of change than the heavy chain CDRs, still over half of the mutations reduce binding compared to the parent.
a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses two antibodies (paragraph 358); the CDRs of Ab3-5 do not appear to have been disclosed and so cannot inform the skilled artisan regarding which residues might be altered. Further, these two antibodies are nearly identical, differing at a single residue in HCDR2 (position 6 is N or D) and a single residue in LCDR3 (position 5 is F or H). The disclosure therefore suggests at most two positions across all six CDRs which might be altered, yet the claims are directed to making 2-5 such changes in each of the six CDRs. Moreover, one of these disclosed alterations is an Asx change, where the presence of D or N is expected to preserve the secondary structure of the biomolecule; if this turn is important, then there would be no reason to expect altering this position to cysteine, proline, tryptophan, etc., would preserve the structure and therefore function of the antibody. The disclosure of these two specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies of the instant invention with up to nine (9) residues at any position altered to any potential amino acid within the heavy chain and up to eight (8) residues at any position altered to any potential amino acid within the light chain which possess the disclosed functions (also found in dependent claims) nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
	One could not envisage which portions of the CDRs are necessary or which could be mutated, nor does the instant specification provide guidance to this effect. As such, the disclosure of two antibody sequences does not convey possession of other antibodies; possession of the precisely defined sequence of six CDRs is required.
	Therefore, claims 1-3, 8-10, 13-17, 22, 36-40, 43-44, 59-70, 73, 88, 92, 96, 100-106, 112, and 131 do not meet the written description requirement.

Claims 1-3, 8-10, 13-17, 22, 36-40, 43-44, 59-70, 73, 88, 92, 96, 100-106, 112, and 131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibodies comprising CDRs identical to the antibodies instantly disclosed, does not reasonably provide enablement for the breadth of antibodies where these CDRs are mutated at multiple positions across the breadth of all other amino acids.  The specification does not enable any make and use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention (e.g., claims 1-3) is an antibody defined by its relationship to a reference sequence and without any claimed function. Where a compound is not limited by a particular use, any enabled use that reasonably correlates with the entire scope of the claim is sufficient (MPEP §2164.01(c)). The broadest use disclosed in the specification is as an antibody that binds CD166. The breadth of the claims themselves is to antibodies which share some degree of identity with certain amino acid sequences, allowing for up to nine (9) mutations in the heavy chain in any combination of residue positions and amino acid substitution, while the light chain is allowed eight (8) such mutations. The guidance in the specification is the presentation of two antibodies which are ~97% identical across the six CDRs, differing only at two positions (HCDR2 position 6 and LCDR3 position 5). Other than the N6D and F5H changes, no other mutations of any residues are present, nor are these positions mutated to, e.g., “any amino acid” as allowed by certain claimed reference sequences (SEQ ID NOs: 43 and 45). While the relative skill in the art is high, predictability in arbitrarily altering the amino acids of a CDR is low. As fully discussed above and briefly reiterated here, even a single amino acid change to one CDR can have profound and unpredictable effects on the binding properties of an antibody. Moreover, one residue tolerating a change to a different amino acid does not predictably suggest that the residue may be altered to “any amino acid”; see e.g., Koenig discussed above. Thus, it is left to others to make and test all of the instantly claimed mutations to determine for themselves which still bind CD166 with no reasonable expectation or predictability as to which mutations at which positions will function. This is undue experimentation.
.

Claims 112 and 131 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for monitoring and informing decisions regarding metastatic cancer, does not reasonably provide enablement for doing so for all possible diseases and conditions, including the non-diseased.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of claim 112 is potentially one of monitoring, though this is not actually claimed and the gathered data is not integrated into any decision making step (see §101 rejection above). However, for the purpose of this rejection, a narrower interpretation than the one claimed will be used as this rationale applies equally to the broader claimed invention. The breadth of the claims is such that the presence of CD166 contrasted with its absence can be used to monitor any and all disease progressions in response to antibody therapy, including those being administered prophylactic antibodies (“at risk”).
The nature of claim 131 is one in which the presence or absence of CD166 is used to “aid in the selection of a therapy” while the  breadth includes using this information to somehow inform a treatment decision when one is set to treat any and all diseases or disorders, including those with no actual disease (“at risk”). Notably, the claim does not indicate how this information is to be used, only that gathering this data will “aid” (preamble recitation only) therapy selection.
For both methods, the amount of direction and guidance in the specification is that CD166 is present in both normal human tissue (example 4) and metastatic cancer samples (example 6), indicating 
In other words, the claims are directed to any means by which any disease or risk of disease is monitored using the presence or absence of CD166 as well as any means by which the presence or absence of CD166 might be used to aid selection of a therapy in a subject suffering any possible disease or being at risk of such a disease. Where the levels of CD166 are increased, the specification suggests the subject has metastatic cancer. However, such a person is not “at risk” of cancer, nor is this relevant to the breadth of “a disease or disorder” as claimed. Based on the specification, where levels of CD166 are elevated above a control, this would aid in selecting an anti-cancer therapy and, where levels are heightened prior to treatment and then decrease, this suggests an effective cancer therapy (monitoring). However, this is not commensurate with what is now claimed, where the claims do not have any active steps whereby the gathered data is actually used in any form nor does this apply to all subjects having or at risk of a “disease or disorder”. It is left to others to determine if and how the gathered data might be used in the context of other diseases.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 

Such is the case here, where the claims are directed to measuring the presence or absence of CD166 and all possible means by which that data might be used to monitor or inform treatment decisions 
Therefore, claims 112 and 131 are not enabled for their full scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 59-61 are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Ellis (US 20070065430; form 892).
Regarding claim 3, Ellis teaches an antibody with the light chain of SEQ ID NO: 41 (paragraph 136). This sequence comprises CDRs identical to instant SEQ ID NOs: 13, 14, and 35. This meets all of the limitations of instant claim 3.
Regarding claim 59, the claim is not a proper dependent claim as noted above. However, taken on its face as encompassing a host cell comprising a nucleic acid sequence encoding the light chain variable domains of instant claim 2, it is noted that this is the same light chain as in instant claim 3. Ellis teaches host cells comprising the nucleic acids which encode the antibodies (paragraphs 186-197) as well as a nucleic acid sequence encoding SEQ ID NO: 41 (paragraph 133; SEQ ID NO: 47). As SEQ ID NO:41 meets all of the criteria for the instantly claimed light chain domains, the host cell of Ellis containing the nucleic acid sequence of SEQ ID NO: 47 meets all of the instantly claimed limitations.
	Regarding claim 60, paragraphs 186-197 of Ellis describe various ways and conditions under which such a host cell will express the antibody.
	Regarding claim 61, Ellis further teaches isolating such antibodies, e.g., paragraphs 20 and 162.

	
Allowable Subject Matter
	Antibodies with six identical CDRs to either Ab1 or Ab2 as instantly disclosed was not discovered. As above, changes to a CDR are highly unpredictable and without clear disclosure of the instantly claimed CDRs existing or clear motivations to alter existing CDRs into those instantly claimed, such antibodies are non-obvious over the prior art. 

Conclusion
Claim 92 is not a substantial duplicate of claim 96. The steps themselves appear identical: contact a tissue sample with the antibody of claim 1 and detect the presence or absence of the antibody binding with at least one cell. The “thereby” clause articulates a different mental conclusion, but nevertheless practicing the active method steps would be indistinguishable between the two methods. However, claim 92 requires the CD166 is a primate CD166, whereas claim 96 requires the antibody is “anti-mammalian”, and so encompasses detecting mammalian but non-primate CD166 whereas claim 92 is limited to detecting primate CD166.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/Adam Weidner/             Primary Examiner, Art Unit 1649